Citation Nr: 1012030	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  09-10 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for recurrent tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from September 1944 
to January 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts entitlement to service connection for 
bilateral hearing loss and recurrent tinnitus.  Specifically, 
he contends these disorders are due to in-service acoustic 
trauma experienced as an infantryman, and has suffered from 
both since separation from service.

In his February 2008 claim for benefits, the Veteran states 
that he last had an audiology test in the fall of 2007 at the 
Columbia, Missouri, VA Medical Center (VAMC).  However, upon 
reviewing the record, the Board observes the earliest 
treatment records associated with record are dated April 
2008.  Records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Thus, because the Board has identified possible 
outstanding VA records pertinent to the Veteran's current 
claims on appeal, VA must undertake efforts to acquire such 
documents as these records may be material to his claims; a 
reasonable effort should be made to obtain such records.  See 
38 U.S.C.A. § 5103A(b).

Further, during the development of the instant claim, the 
Veteran was provided a VA examination in June 2008.  However, 
the June 2008 VA examiner did not provide an etiological 
opinion as to whether the Veteran's recurrent tinnitus is 
etiologically related to any in-service acoustic trauma.  In 
this regard, while the VA examination report indicates the 
Veteran does not have a history of recurrent tinnitus, the 
Board observes the Veteran reported in his February 2008 
claim for benefits that he has suffered from tinnitus since 
separation from service.  The Court has determined that, 
particularly with respect to claims for tinnitus, the Veteran 
is competent to present evidence of a diagnosis of the 
condition.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).  As such, the Veteran's claim for entitlement to 
service connection for tinnitus serves to establish his 
assertion that he currently suffers from tinnitus..

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) 
(2009); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Court of Appeals for Veteran Claims (Court) has held that 
once VA undertakes a duty to provide a medical examination, 
due process requires VA to notify the claimant prior to the 
adjudication of the claim of any inability to obtain evidence 
sought (including a VA examination with medical opinion).  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 
Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green 
v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's 
duty to return an inadequate examination report "if further 
evidence or clarification of the evidence... is essential for 
a proper appellate decision").  As such, the Veteran must be 
provided a new VA examination to determine whether his 
current bilateral hearing loss and recurrent tinnitus are 
etiologically related to his active service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Obtain any outstanding VA records for 
treatment for the Veteran's service- 
connected bilateral hearing loss and/or 
recurrent tinnitus.  Specifically, 
records related to the Veteran's 
treatment at the Columbia, Missouri, 
VAMC for the period prior to April 2008 
must be associated with the claims 
file.  Efforts to obtain these records 
must continue until it is determined 
that they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified and this should be documented 
for the record.  38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(2) 
(2009).

2.	Schedule the Veteran for a VA audiology 
examination to determine the nature and 
etiology of any bilateral hearing loss 
and recurrent tinnitus.  The claims 
file, including this remand, must be 
made available to the examiner for 
review, and the examination report must 
reflect that such review was 
accomplished.  All appropriate tests 
and studies should be conducted, and 
any consultations deemed necessary 
should be accomplished.  After 
reviewing the record and examining the 
Veteran, the examiner should address 
the following:

a.	Whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), that any current hearing 
loss is etiologically related to 
the Veteran's active military 
service, to include any in-service 
noise exposure.
b.	Whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), that any current 
tinnitus is etiologically related 
to the Veteran's active military 
service, to include any in-service 
noise exposure.

A detailed rationale should be provided 
for all opinions.  In offering the 
requested opinions, the examiner should 
address the Veteran's contention that 
he has suffered from bilateral hearing 
loss and recurrent tinnitus since his 
separation from active service in 
January 1946.

3.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



